Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered June 28, 2002, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty to the crime of criminal contempt in the first degree based on his violation of an order of protection directing him to stay away from his wife. The promised sentence was conditioned, inter alia, on the defendant staying out of trouble and having no contact with his wife. The defendant was advised of the enhanced sentence which would be imposed if he violated a condition of the plea. At sentencing, the People advised the County Court that the defendant had been arrested for criminal contempt in the second degree, a charge involving his wife. The defendant admitted that he had contact with his wife and the County Court imposed an enhanced sentence. Contrary to the defendant’s contention, the County Court properly imposed the enhanced sentence without conducting an inquiry since the defendant admitted to the conduct constituting a violation of the conditions of his plea (see People v Outley, 80 NY2d 702 [1993]; People v Mickens, 267 AD2d 479 [1999]; People v Wilson, 257 AD2d 674 [1999]; People v Maupin, 198 AD2d 236 [1993]). Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.